DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2021.  The Examiner is further withdrawing claims 4-8 and 14-18.  These claims are drawn to features which are not found in elected Fig. 6A.  Fig. 6A does not include a sleeve (claims 4 and 14, this is shown in Fig. 6B), does not extend axially along a longitudinal axis (claims 5 and 15, described in conjunction with Fig. 6B [0066]), does not have a last two webs (claims 6 and 16), does not have at least two triangular extensions (claims 7, 8, 17, and 18).

Applicant's election with traverse of Species A, Fig. 6A in the reply filed on January 12, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because each of the species has separately claimed structural features which would require different art for each of the different species.  For example art applicable to a species with a sleeve would not be applicable to a species with a web.  The species further would require different text searching strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (US 2013/0211248 A1).
With regard to claim 1, Cowan et al. teach a syringe, comprising: a syringe body having a proximal end and a distal end spaced apart from the proximal end along a longitudinal axis (Figs. 71A and 71B member 30); a cone portion and a nozzle extending distally from the distal end of the syringe body (Figs. 71A and 71B cone 104 nozzle 110); and a stabilizing element comprising a ring on an outer circumferential surface at a proximal end of the cone portion on the distal end of the syringe body, the stabilizing element having a support surface extending substantially perpendicular to the longitudinal axis of the syringe body (Figs. 71A and 71B member 400).
With regard to claim 2, as shown in Fig. 71B member 400 is integrally formed with 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2013/0211248 A1) in view of Small et al. (US 2007/0100282 A1).
With regard to claim 11, Cowan et al. teach a multi-use disposable set (MUDS) comprising: a plurality of syringes (exemplary Fig. 7 shows two syringes are used, so contrast and saline can be delivered, [0111]), each syringe having a syringe body, a proximal end, a distal end spaced apart from the proximal end along a longitudinal axis of the syringe body (Figs. 71A and 71B member 30), a cone portion and a nozzle extending distally from the distal end of the syringe body (Figs. 71A and 71B cone 104 nozzle 110), and a stabilizing element comprising a ring on an outer circumferential surface at a proximal end of the cone portion on the distal end, the stabilizing element having a support surface extending substantially perpendicular to the longitudinal axis of the syringe body (Figs. 71A and 71B member 400).  Cowan et al. shows the nozzle is connected to a fluid manifold (exemplary Fig. 1A) but does not explicitly show the same manifold in fluid communication with both syringes.  However, Small et al. teach a dual injector for delivering contrast and saline in which a common manifold is in fluid communication with each syringe which allows the fluids to be injected to the patient through a common injection point (Fig. 5 see 506, 508, 510, and 512 connected to the syringes, [0061], [0062], [0063]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a manifold in fluid communication with the syringes in Cowan et al. as Small et al. teach this is effective for delivering both fluid to a patient and would yield the same predictable result.  This prevents the patient from having dual insertions into the skin.
With regard to claim 12, as shown in Fig. 71B member 400 is integrally formed with 30.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783